Case 20-03237 Document 43 Filed in TXSB on 10/02/20 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

IN RE: § CASE NO. 18-34658
§

HOUTEX BUILDERS, LLC, § Chapter 11
§

DEBTOR §
§ Jointly Administered
§

HOUTEX BUILDERS, LLG, 2203 §

LOOSCAN, LLC, AND §

415 SHADYWOOD, LLC, § Adversary No. 20-03237
§

Plaintiffs, §

§

v. § JURY TRIAL REQUESTED
§

HL BUILDERS, LLC f/k/a/ §

CD HOMES, LLC AND §

ANNA WILLIAMS, §
§

Defendants §

INITIAL DISCLOSURES UNDER RULE 26
OF HL BUILDERS, LLC f/k/a CD HOMES, LLC’S

 

Defendant HL Builders, LLC, formerly known as CD Homes, LLC (“CD Homes”),
discloses the matters set forth by Rule 26(1)(A) of the Federal Rules of Civil Procedure.

(i) The name and, if known, the address and telephone number of each individual likely
to have discoverable information—along with the subjects of that information—that the
disclosing party may use to support its claims or defenses, unless the use would be solely
for impeachment.

 
 

Case 20-03237 Document 43 Filed in TXSB on 10/02/20 Page 2 of 5

Anna Williams

c/o John H. McFarland

Joyce + McFarland LLP

712 Main Street, Suite 1500
Houston, Texas 77002

(713) 222-1114

Contact only through counsel

Ms. Williams is likely to have discoverable information.

CD Homes, LLC

c/o Richard Fuqua

FUQUA & ASSOCIATES, PC
8558 Katy Freeway, Suite 119
Houston, TX 77024

(713) 960-0277

CD Homes, LLC has information about the funds Ms. Williams advanced on behalf of CD
Homes, the management fees, expenses, and distributions Ms. Williams received.

Robert F. Parker

c/o Richard Fuqua

FUQUA & ASSOCIATES, PC
8558 Katy Freeway, Suite 119
Houston, TX 77024

(713) 960-0277

Contact only through counsel

Mr. Parker acted as the manager of CD Homes and has knowledge of that entity’s
accounting, revenues, and expenses. Mr. Parker also has knowledge concerning the
contracts made the basis of the complaint and the actions of the parties with respect to
the contracts.
 

Case 20-03237 Document 43 Filed in TXSB on 10/02/20 Page 3 of 5

Charles Foster

c/o Charles M. Rubio
Parkins Lee & Rubio LLP
700 Milam St., Suite 1300
Houston, TX 77002

(212) 763-3331

Mr. Foster managed the plaintiff entities and has knowledge of the amendments and
revisions referenced in CD Homes’s Answer,

(ii) A copy—or a description by category and location—of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses, unless the use would be
solely for impeachment.

CD Homes possesses: (i) documents reflecting advancement of funds to Anna Williams;
(ii) a consulting agreement between Williams and CD Homes; and (iii) agreements
through which CD Homes was obligated to reimburse Williams for advanced funds.

Subject to the execution by the parties of a mutually acceptable confidentiality
agreement, CD Homes will produce the documents in its possession, custody, or control.
Additional responsive documents in the form of communications passing between the
parties and between their lawyers exist and will be marshaled and produced as
appropriate.

(iii) A computation of each category of damages claimed by the disclosing party—who
must also make available for inspection and copying as under Rule 34 the documents or
other evidentiary material, unless privileged or protected from disclosure, on which each
computation is based, including materials bearing on the nature and extent of injuries
suffered.

Not applicable.

(iv) For inspection and copying as under Rule 34, any insurance agreement under which
an insurance business may be liable to satisfy all or part of a possible judgment in the
action or to indemnify or reimburse for payments made to satisfy the judgment.

None.
Case 20-03237 Document 43 Filed in TXSB on 10/02/20 Page 4 of 5

Respectfully submitted,
FUQUA & ASSOCIATES, PC

/s/ Richard L. Fuqua

Richard L. Fuqua

Texas State Bar No. 075552300

8558 Katy Freeway, Suite 119
Houston, Texas 77024

Telephone: (713) 960-0277
Facsimile: (713) 960-1064

E-mail: RLFuqua@FuquaLegal.com

 

ATTORNEY FOR DEFENDANT
HL BUILDERS, LLC, f/k/a CD Homes, LLC

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing document was
forwarded by ECF on October 2, 2020 to the parties listed below.

Charles M. Rubio
Parkins Lee & Rubio LLP
700 Milam St., Suite 1300
Houston, TX 77002

(212) 763-3331
crubio@parkinslee.com

 

Brian Hogue

Diamond McCarthy LLP

Two Houston Center

909 Fannin, Suite 3700

Houston, TX 77010

Brian. hogue@diamondmcecarthy.com

 
Case 20-03237 Document 43 Filed in TXSB on 10/02/20 Page 5 of 5

John H. McFarland

Joyce + McFarland LLP

712 Main Street, Suite 1500
Houston, TX 77002
jmcfarland@jmlawyers.com

/s/ Richard L. Fuqua
Richard L. Fuqua
